Citation Nr: 0421939
Decision Date: 08/10/04	Archive Date: 10/04/04

DOCKET NO. 97-26 035                        DATE AUG 10 2004

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas

THE ISSUE

Entitlement to an initial disability rating higher than 50 percent for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from August 1970 to February 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of September 1996 and October 1999 by the Department of Veterans Affairs (VA) North Little Rock, Arkansas Regional Office (RO). A videoconference hearing was held in May 2000 before the undersigned Veterans Law Judge. In August 2000, the Board decided several other issues which were on appeal and remanded the claim for a higher initial rating for PTSD. Subsequently, in February 2003, the RO raised the initial rating from 30 percent to 50 percent. The case has now been returned to the Board for further appellate review. The issue is still considered to be on appeal as the veteran has not withdrawn it. A claimant will generally be presumed in such cases to be seeking the maximum benefit allowed by law and regulation. AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board's review of the claims file reveals that additional development is required. Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

During the hearing held before the undersigned Veterans Law Judge in May 2000 the veteran testified that he had gone through the VA vocational rehabilitation program. The veteran's previous representative, an attorney, stated during the hearing that he believed that the vocational rehabilitation records "could be very critical" to substantiating the veteran's claim for a higher rating for PTSD. Subsequently, in the remand issued in August 2000, the Board requested that the veteran's vocational rehabilitation file be associated with the claims files for review. It is unclear whether the records contained in that file were ever reviewed. In the supplemental statement of the case issued in February 2003, the vocational

- 2 



rehabilitation file was listed as an item of evidence; however, in the reasons and bases portion of the supplemental statement of the case, there was no mention of the contents of the vocational rehabilitation file. Moreover, when the claims files were returned to the Board for further appellate review, the vocation rehabilitation file had not been associated with the claims files as had been requested by the Board in the previous remand.

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency. These records include but are not limited to military records, including service medical records; medical and other records from VA medical facilities; records from non- VA facilities providing examination or treatment at VA expense; and records from other Federal agencies, such as the Social Security Administration. VA will end its efforts to obtain records from a Federal department or agency only if V A concludes that the records sought do not exist or that further efforts to obtain those records would be futile. Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them. 38 C.F.R. § 3.159.

In light of the foregoing, the Board concludes that additional development is required. Accordingly, to ensure full compliance with due process requirements, this case is REMANDED to the RO via the Appeals Management Center for the following development:

The RO/AMC should obtain the veteran's vocational rehabilitation file and review the evidence that it contains to determine whether the benefits sought on appeal may now be granted. If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case which fully explains the evidence considered and the bases for the decision, and the veteran should be given the opportunity to respond thereto.

- 3 



Thereafter, if the benefit sought on appeal is not granted, the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 4




